Title: [Diary entry: 2 September 1788]
From: Washington, George
To: 

Tuesday 2d. Thermometer at 68 in the Morning—76 at Noon and 72 at Night. Wind at No. W. fresh—clear—and cool. Rid to the Plantations at Muddy hole—Dogue run—Frenchs and the Ferry. At the first—the Plows would, about 12 Oclock, have crossed the Buck Wheat & would then go into the Pease. The Barrel Plow was sowing Wheat & 2 Harrows covering after it—going twice (once each) in the same row the same way. The other work the same as yesterday. At Dogue Run—The Plows were at Muddy hole. The Potatoes wd. be wed out by Noon—and the hands from French’s and Muddy hole wd. return home. At French’s—The Plows were at Muddy hole and the other People at Morris’s. At the Ferry. The Plows were at Muddy hole—the other hands preparing ground to re-sow Turnips between Corn Rows—where the first sowing were chiefly cut off by the fly. Captn. Gregory dined here and went away afterwards.